Citation Nr: 0022155	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  95-09 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral tinea 
pedis, currently evaluated at 10 percent. 

2.  Entitlement to service connection for a skin disorder of 
the hands as being proximately due to or the result of 
service connected bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to February 
1976.

By rating action of December 1993, service connection for 
fungal infection of the feet was granted.  This appeal arises 
from the November 1994 rating decision from the North Little 
Rock, Arkansas Regional Office (RO) that denied the veteran's 
claim for an increased evaluation for service connected skin 
disorder of the feet, currently evaluated at 0 percent, and 
denied service connection for skin disorder of the hands.  A 
Notice of Disagreement was filed in November 1994 and a 
Statement of the Case was issued in March 1995.  A 
substantive appeal was filed in April 1995.  

In May 1995, a hearing at the RO before a local hearing 
officer was held.  

By rating decision in June 1995, the RO increased the 
evaluation for the veteran's service connected bilateral 
tinea pedis from 0 percent to 10 percent.  The veteran has 
continued his appeal of the 10 percent rating.

Pursuant to a request for clarification of the veteran's 
hearing request, in November 1997, the veteran indicated that 
he wanted a hearing at the RO before a local hearing officer.  
In April 1998, the veteran indicated that he was canceling 
his hearing request.



FINDINGS OF FACT

1.  The veteran's claim for an increased rating for bilateral 
tinea pedis is plausible, and all relevant evidence necessary 
for an equitable disposition of the appeal has been obtained 
by the RO.

2.  The manifestations of the veteran's bilateral tinea pedis 
is most closely analogous to disability characterized by 
extensive lesions and constant itching; neither ulceration, 
nervous manifestations, or an exceptionally repugnant 
condition has been demonstrated.

3.  An exceptional or unusual disability picture is not 
present in this case as to the veteran's service connected 
bilateral tinea pedis.

4.  There is no competent medical evidence to show that the 
veteran's suffers from a current chronic skin disorder of the 
hands; therefore the veteran's claim that he has a skin 
disorder of the hands that is etiologically related to or 
being aggravated by the service connected bilateral tinea 
pedis is not plausible.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent 
and no greater for bilateral tinea pedis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7806, 7813 (1999).

2.  The claim of entitlement to service connection for a skin 
disorder of the hands as secondary to the service connected 
bilateral tinea pedis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in October 1972, no 
history of a skin disease was reported.  On examination, the 
veteran's upper extremities and skin were clinically 
evaluated as normal.

On an involuntary active duty examination in September 1974, 
no history of a skin disease was reported.  On examination, 
the veteran's upper extremities and skin were clinically 
evaluated as normal.

On a separation examination in January 1976, the veteran's 
upper extremities and skin were clinically evaluated as 
normal.

The veteran's service medical records additionally show that 
the veteran was treated for athlete's foot and fungus of the 
right foot.

By rating action of December 1993, service connection for 
fungal infection of the feet was granted.

In a statement in December 1993, the veteran claimed that his 
feet were painful and that he had calluses, sores, tender 
spots, and swelling.  He stated that his foot problem 
affected his work as his feet would become painful and would 
cause him to slow down and would affect his capabilities.  He 
would limp and would have to find a place to take his shoes 
off for a while.  His feet required constant care.  He 
additionally reported that he had the same problems with his 
hands.

On a VA examination in January 1994, the veteran indicated 
that he had not lost any time from work due to his foot 
problem; however he would work with pain of his feet.  He 
reported that the bottoms of his feet were tender and his 
feet would swell.  On examination, the veteran reported that 
he had a history of skin problem beginning in 1974 involving 
the hands and feet.  He stated that it was aggravated during 
the hot summer months.  He described skin peeling, sores, 
blisters, discomfort with long standing, itching, and a hard 
spot between the toes.  The veteran stated that he had to 
self treat his feet almost nightly.  His was treated in 1991 
with an unknown topical medication without benefit and had 
tried over the counter medication without benefit.  He had 
not seen a dermatologist.  The physical examination revealed 
a moccasin distribution of scale, together with maceration 
interdigitally, particularly between the fourth and fifth 
toes.  The nails appeared essentially normal on both hands 
and feet and examination of the palms was essentially normal.  
A KOH examination of the feet was weakly positive.  The 
assessment included chronic tinea pedis.  

By rating action of November 1994, an increased evaluation 
for the veteran's service connected skin disorder of the 
feet, currently 0 percent, was denied and service connection 
for a skin disorder of the hands was denied.  The current 
appeal to the Board arises from this action.

At the RO hearing in May 1995, the veteran stated that the 
skin disorder of his feet had spread to his hands.  As to his 
feet, the veteran reported that currently he had blisters 
that would burst and had a lot of fluid.  His feet would 
itch, and the itching would increase during the summer.  
Additionally, the itching would keep him awake at night at 
times.  His feet would swell between his toes and he would 
get hard spaces and dead skin formation between his toes.  He 
was treating the skin disorder with over the counter 
medications.  The skin disorder of his feet would cause him 
to limp at times.  The hard spots of his feet would cause him 
pain.  The veteran reported that due to the current hot 
weather, his feet were getting worse.

As to his hands, the veteran reported that he first was 
affected by the disorder about a year after he separated from 
service.  It was a similar disorder to what he had on his 
feet.  He had to wear gloves at his job which would cause his 
hands to sweat and cause the problem.  His feet and hands 
would act up at the same time.  He treated his hands with the 
same medication as his feet.  The veteran's spouse testified 
that she had known him for five years and that he had 
problems with his feet when she first met him.  His feet 
would peel and it was bad between the toes.  She tried not to 
look because it looked bad.  The veteran was always treating 
his feet.  He would complain that his feet hurt him.  He 
would wear socks to bed to keep the fungus from spreading.  
She had noticed that his hand would peel a lot.  They would 
look like his feet.  The veteran reported that because of his 
feet, he would have to slow down at work.  He would have to 
loosen his shoe strings due to his feet swelling sometimes.  
Additionally, his hands would bother him and he would have to 
take his gloves off to rub them if they would itch.

On a VA examination in May 1995, the veteran reported a 
history of skin problems beginning in 1974 with his feet.  He 
described red and black raised spots and pus between the 
toes.  The veteran stated that he had missed work in the 
past, approximately three days a month due to his feet 
hurting.  Otherwise, he noted no palliative or aggravating 
factors.  The veteran worked as a welder and had to wear 
heavy boots and socks everyday which may have contributed to 
the itching.  The veteran also complained of occasional 
problems on the hands.  On examination, there was a moccasin 
distribution of scale involving both plantar surfaces 
together with some onychodystrophy.  The examination of the 
hands revealed slight hyperpigmentation, erythema, and scale 
scattered on the dorsi of both hands and somewhat involving 
the palms.  A potassium hydroxide test of the feet readily 
demonstrated numerous hyphae.  The assessment included 
chronic tinea pedis with tinea manuum.  It was additionally 
noted that it would be very unusual if this condition would 
require the veteran to miss work.  

By rating action of June 1995, the evaluation of the 
veteran's service connected bilateral tinea pedis was 
increased to 10 percent. 

On a VA examination in August 1997, the veteran complained of 
blisters under his feet and a rash on his hands, right arm, 
and back since late 1970.  He stated that all these lesions 
would wax and wane.  On examination, he had ten toenail 
dystrophy with onycholysis and onychoschizia.  He had one 
plus moccasin scaling of the bilateral soles of the feet, 
with the right greater than the left.  His in-step was 
severely affected and was KOH positive.  There were no active 
vesicles currently.  His hands showed no lesions.  The 
impression included tinea pedis and onychomycosis.  The 
veteran's condition did not seem to be disabling.  

On a VA examination in January 1999, the veteran reported 
that he was service connected for chronic dermatophytosis.  
On examination, no involvement of the palms of the hands was 
noted.  There was some slight dystrophy of the great 
toenails, although this did not look fungal.  He had scaling 
on the plantar surface in a moccasin-like distribution, 
bilaterally.  This was fairly typical of chronic 
dermatophytosis.  Most of this was due to Trichophyton 
rubrum.  The impression was that the veteran had chronic 
dermatophytosis.  

In a July 1999 chart review report, a VA physician indicated 
that he had examined the veteran in January 1999 and the 
report was a follow up to that examination.  It was reported 
that the veteran would continuously experience exacerbations 
of the service connected skin disorder of fungus of the feet 
unless he was treated with an oral antifungal.  It was a 
disorder which did not flare significantly except on the 
dorsum of the feet in the summertime.  However, the 
involvement of the plantar surface would be continuous until 
it was treated.  The veteran's service connected skin 
disorder did not exhibit ulceration, extensive exfoliation, 
or crusting.  It was manifested by a mild amount of scaling 
that was diffuse over the area and was persistent.  It was 
not especially repugnant and did not result in systemic or 
nervous manifestations.  It was a disability that was common 
in the geographic area.  It was further reported, as to the 
feet, that calluses were not noted.  In general, calluses 
were not related to fungus.  Additionally, a KOH examination 
was positive.  A diagnosis of tinea was obvious clinically.  
It was noted that the hands were not involved.  Therefore, it 
was not known if any problem of the hands was related to the 
problem of the feet.  It was common to see one hand involved 
and both feet, however it was not found on the veteran's 
hands.


II.  Analysis

A.  Increased rating

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA has a statutory duty 
to assist a veteran in the development of facts pertinent to 
any given claim for benefits which is found to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  After 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service connected bilateral tinea pedis is an 
unlisted disability in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Additionally, the veteran has been 
diagnosed as having dermatophytosis.  When an unlisted 
condition is encountered, it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  Dermatophytosis is rated under eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.119, Diagnostic 
Code 7813.  Therefore, the veteran's bilateral tinea pedis 
shall be rated under Diagnostic Code (DC) 7806 for Eczema.

Under applicable criteria, a 10 percent rating is warranted 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. Part 
4, Diagnostic Code 7806. 

The record supports a rating of 30 percent for bilateral 
tinea pedis as there is evidence of constant itching 
extensive lesions.  The veteran reports constant itching.  On 
the May 1995 examination, it was indicated that the veteran 
had to wear heavy boots and socks at work that was felt to 
contribute to the itching.  On VA examinations scaling was 
demonstrated and the KOH tests showed hyphae.  On VA 
examination in August 1997, the instep was severely infected.  
In the July 1999 report it was indicated that there was no 
evidence of ulceration, crusting or systemic or nervous 
manifestations referable to the condition of the feet, and 
the disorder was not especially repugnant.  As such, a rating 
in excess of 30 percent is not warranted.  Additionally it 
was commented that the dystrophy of the veteran's toenails 
and any calluses were not fungal related.

Generally, the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court of 
Appeals for Veterans Claims clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extra-schedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extra-schedular rating is a component of the 
appellant's claim, and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell at 
339.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluation in this case is 
not inadequate.  A higher rating is assignable for the 
veteran's service connected bilateral tinea pedis, but the 
medical evidence reflects that the manifestations for 
increase are not present in this case.  Second, this case 
does not present evidence of an exceptional disability 
picture.  The bilateral tinea pedis is not shown to have had 
such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  
In this regard, at the May 1995 VA examination, the examiner 
indicated that it would be unusual for the veteran's 
condition to require him to miss work and at the August 1997 
examination it was noted that the veteran's condition did not 
seem to be disabling.  Additionally, there is no evidence of 
the need for frequent periods of hospitalization due to the 
bilateral tinea pedis. 

B.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection will 
be granted for a disability that is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims held that 
the term "disability" as used in 38 U.S.C.A. § 1110 (West 
1991), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).  

In this case, the veteran is claiming that a skin disorder of 
the hands developed secondary to his service connected 
bilateral tinea pedis.  However, there is no showing that the 
veteran has a current chronic skin disability of the hands.  
While on the May 1995 VA examination, there was slight 
hyperpigmentation, erythema, and scale scattered on the dorsi 
of both hands and somewhat on palms, on the August 1997 and 
January 1999 VA examinations, there was no skin disorder of 
the hands.  On the VA report from July 1999, the physician 
who examined the veteran in January of that year commented 
that the veteran did not have current involvement of the 
hand; therefore, it was not known if a problem of the hands 
was related to the problem of the feet.      

As there is no current medical evidence to establish the 
presence of a current chronic skin disability of the hands, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The only evidence that would support the veteran's 
claim is found in his statements; however, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran having failed 
to present evidence of a plausible claim for entitlement to 
service connection for a skin disorder of the hands secondary 
to the service connected bilateral tinea pedis, that claim 
must be denied.  If the veteran has evidence of a chronic 
skin disorder of the hands he should present himself to a VA 
medical center for documentation of a chronic disability.

While it is argued that the VA has a duty to assist claimants 
whose claims are not well grounded, this proposition has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (C&P) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998), the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).


ORDER

Entitlement to a 30 percent rating for bilateral tinea pedis 
is granted, subject to the law and regulations pertaining to 
the payment of monetary benefits.
 
As a well grounded claim has not been presented, entitlement 
to service connection 

for a skin disorder of the hands as being proximately due to 
or the result of the service connected bilateral tinea pedis 
is denied. 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

